               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AUTO SISION, INC. et al.
                                                         CIVIL ACTION
                                                         NO. 18-5391
      v.

WELLS      FARGO d/b/a WELLS
FARGO      BANK, N.A. and
WELLS      FARGO d/b/a
WELLS      FARGO & COMPANY

                                                                       ,.  : 25 2019
                                 ~ RD ER           ,               8~KATE BARKMAN, Clem
                         1 r \                    :                  --._Dao. Cierk
      AND NOW, this      d ':\ day of April 2019, upon consideration of
                                                    I


Defendant's Motion to Dismiss (ECF No. 2), Plaintiffs'
                                                  ,,
                                                       Response thereto (ECF

No. 3), and Defendant's Reply in support of its Motion to Dismiss (ECF No. 4), it

is hereby ORDERED and DECREED Defendant's Motion to Dismiss (ECF No.

2) is GRANTED.


                                                  BY THE COURT:




                                        1
